DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in response to Applicant’s Request for Reconsideration dated 07/01/2022. 
Claim(s) 9, 11, 29 and 31-42 are currently pending. 
Claim(s) 9, 11, 31, 34-35, 37-38 and 40-42 have been amended. 
Claim(s) 1-8, 10, 12-28 and 30 have been canceled. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/01/2022 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 31-36 and 41-42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 31
The limitation “subjecting the fabricated solar cell to an electroluminescence image test that can observe spiral oxygen-induced defect patterns when the homogeneous solution of oxygen precipitate nuclei is not formed throughout the ingot” is unclear and therefore renders the claim indefinite.  The recitation implies that the homogeneous solid solution is not necessarily formed.  However, the claim requires the homogeneous solid solution of oxygen precipitate nuclei to be formed throughout the ingot.  Therefore, it is not clear if the formation of the homogeneous solid solution is required.  For purposes of examination on the merits, it is interpreted that the step of subjecting the solar cell to an electroluminescence test is optional.  Appropriate correction and clarification is required.
Regarding claims 32-33
Claims 32-33 are rejected at least based on their dependency on claim 31.
Regarding claims 34 and 42
The limitation “spiral oxygen-induced defect patterns are observed when the homogeneous solid solution is not formed” is unclear and therefore renders the claim indefinite.  The recitation implies that the homogeneous solid solution is not necessarily formed.  However, the claim requires the homogeneous solid solution of oxygen precipitate nuclei to be formed throughout the ingot.  Therefore, it is not clear if the formation of the homogeneous solid solution is required.  For purposes of examination on the merits, it is interpreted that the step of subjecting the solar cell to an electroluminescence test is optional.  Appropriate correction and clarification is required.
Regarding claims 35-36
Claims 35-36 are rejected at least based on their dependency on claim 34.
Regarding claim 41
Claim 41 recites the limitation “a homogeneous solid solution of oxide precipitate nuclei is formed throughout the silicon substrate…” in lines 8-9.  There is no prior recitation of a silicon substrate in the claim.  For purposes of examination on the merits it is interpreted that the recitation reads as follows: “a homogeneous solid solution of oxide precipitate nuclei is formed throughout the Czochralski silicon single crystal ingot”.  Appropriate correction and clarification is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 9, 11 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0260989, DeLuca in view of US 2008/0124929, Okuda et al. 
Regarding claim 9 
DeLuca teaches a method for manufacturing a substrate for a solar cell composed of single crystal silicon (corresponding to a single crystal silicon wafer for use in solar cells) [Abstract and paragraph 0018], comprising:
producing a single crystal ingot doped with gallium (the melt for the silicon ingot can contain a dopant such as, for example, gallium to form a semiconductor of the desired conductivity) [paragraphs 0019 and 0024], the single crystal ingot containing oxygen atoms of at least 12 ppm (greater than 10 ppm atomic) [paragraph 0026];
slicing a silicon substrate from the silicon crystal ingot (the single crustal silicon ingot is sliced into wafers) [paragraph 0019]; and
subjecting the silicon substrate to low temperature thermal treatment at a temperature of 800°C or more and less than 1200°C so as to fabricate a solar cell (processing to form the photovoltaic structure is performed at temperatures of less than 1000°C) [Abstract, paragraphs 0024, claim 1],
wherein the silicon substrate is subjected to a high temperature thermal treatment at a temperature of 1200°C or more (greater than 1150°C) and oxide precipitate nuclei are dissolved (prior to the low temperature treatments for forming the photovoltaic structure, the silicon substrate is subjected to a high temperature thermal treatment at a temperature greater than 1150°C so as to dissolve oxygen precipitate nuclei) [paragraphs 0019, 0023-0024, and 0026], and
after slicing the silicon substrate from the silicon single crystal ingot and before the high temperature thermal treatment, a damaged layer is removed from the silicon substrate and then the silicon substrate is cleaned (after sawing, the wafers are typically cleaned and etched to remove impurities and sawing damage, wherein the high temperature treatment is subsequently performed) [paragraph 0019].
DeLuca teaches performing the high temperature thermal treatment for 1 minute (60 seconds) [see claim 1].  DeLuca recognizes that grown in defects (nuclei and precipitates) act as recombination centers or traps for electrons and holes in the crystalline solid, thereby decreasing the critical parameter for high-efficiency solar cells of minority carrier recombination lifetime [paragraph 0007].  DeLuca further recognizes that eliminating such defects increases the minority carrier lifetime in the silicon [paragraph 0007].  
However, DeLuca does not teach performing the high thermal treatment for 5 minutes or more and 30 minutes or less.  DeLuca is further silent to a solid solution of oxide precipitate nuclei being formed in the whole surface of the substrate and spiral oxygen-caused defects are eliminated such that a spiral defect pattern is not observed in an electroluminescence image in the fabricated solar cell, and to the high temperature thermal treatment being performed in a phosphoryl chloride or nitrogen atmosphere.
Okuda teaches a subjecting a substrate/wafer to a high temperature thermal treatment step at a temperature in a range of 1000 °C to 1350 °C for 1 to 1000 seconds such that a solid solution of oxide precipitate nuclei is formed in the whole surface of the substrate/wafer (a solid solution state in which the oxygen precipitate nuclei or the oxygen precipitates are dissolved is maintained) thereby eliminating oxygen precipitate nuclei or oxygen precipitates [paragraphs 0019 and 0048].  Okuda further teaches that the high temperature thermal treatment may be performed in an oxygen atmosphere, a nitrogen mixed-gas containing oxygen (95% N2 and 5% O2) or an argon-mixed gas containing oxygen [paragraphs 0019, 0021-0022, 0051-0053 and 0074].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the high temperature thermal treatment of DeLuca to be performed for 1 to 1000 seconds, as in Okuda, in order to maintain a solid solution state in which the oxygen precipitate nuclei or the oxygen precipitates are dissolved/eliminated thereby avoiding a decrease in the minority carrier lifetime of the solar cell [Okuda, paragraph 0048; DeLuca, paragraph 0007].  
The court has held that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of Amer. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) See MPEP 2144.05 (I)
Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to perform the high temperature treatment step in a nitrogen atmosphere because Okuda shows that an oxygen atmosphere and a nitrogen atmosphere were art-recognized equivalents at the time the invention was made [MPEP 2144.06].  Because Okuda teaches choosing from a finite number of identified, predictable atmospheres, one of ordinary skill in the art would have found obvious to pursue the known options with reasonable expectation of success [see MPEP 2143].  Since Okuda teaches that a nitrogen atmosphere leads to the anticipated success, such is not of innovation but of ordinary skill and common sense [see MPEP 2143].
Examiner notes that, as in DeLuca, Okuda also involves the rapid cooling in a short time (greater than 20 °C/sec) and therefore the oxygen precipitate nuclei or the oxygen precipitates do not precipitate again [DeLuca, paragraph 0021; Okuda, paragraphs 0048 and 0051].
With regards to the limitation “spiral oxygen-caused defects are eliminated such that a spiral defect pattern is not observed in an electroluminescence image in the fabricated solar cell”, it has been held that a "‘whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.’" Id. (quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)) [2111.04].
Further, because the method of modified DeLuca positively recites the claimed high temperature thermal treatment step and further teaches that the "grown in" nuclei and small oxygen precipitates are virtually eliminated by appropriate high-temperature thermal treatment [DeLuca, paragraph 0026; Okuda, paragraph 0048], the spiral-oxygen defects will necessarily not be observed. 
Regarding claim 11
Modified DeLuca teaches the method for manufacturing a substrate for a solar cell as set forth above, wherein the low temperature thermal treatment includes dopant diffusion and/or formation of an aluminum oxide passivation film and a silicon nitride antireflection film (the low temperature thermal treatments include a dopant diffusion process) [DeLuca, paragraph 0024]
Regarding claim 29
Modified DeLuca teaches the method for manufacturing a substrate for a solar cell as set forth above, wherein the high temperature thermal treatment is performed for 5 minutes or more and 10 minutes or less (1 to 1000 seconds) [Okuda, paragraphs 0019 and 0048. The court has held that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of Amer. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) See MPEP 2144.05 (I)
Claims 31, 33-34, 36-37 and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0260989, DeLuca in view of US 2008/0124929, Okuda et al. and US 2009/0127448, Fuyuki.
Regarding claims 31, 34 and 37
DeLuca teaches a method for manufacturing a substrate for a solar cell [paragraphs 0019 and 0024], comprising:
producing/preparing a silicon Czochralski single crystal ingot doped with a p-type dopant or an n-type dopant (the silicon ingot is grown according to a Czochralski process, wherein the melt can contain a p-type dopant or an n-type dopant to form a semiconductor of the desired conductivity) [paragraphs 0019 and 0024], the Czochralski single crystal ingot containing oxygen atoms of at least 12 ppm (greater than 10 ppm atomic) [paragraph 0026];
subjecting the Czochralski silicon single crystal ingot to a high temperature thermal treatment at a temperature of 1200°C or more (greater than 1150 °C) such that oxygen precipitate nuclei are dissolved (prior to the low temperature treatments for forming the photovoltaic structure, the silicon substrate is subjected to a high temperature thermal treatment at a temperature greater than 1150°C so as to dissolve oxygen precipitate nuclei) [paragraphs 0019, 0023-0024, and 0026];
preparing/slicing a silicon substrate from the Czochcralski silicon crystal ingot (the single crustal silicon ingot is sliced into wafers) subjected to the high temperature thermal treatment [paragraph 0019]; and
subjecting the silicon substrate to low temperature thermal treatment at a temperature of 800°C or more and less than 1200°C so as to fabricate a solar cell (processing to form the photovoltaic structure is performed at temperatures of less than 1000°C) [Abstract, paragraphs 0024, claim 1]. 
DeLuca teaches performing the high temperature thermal treatment for 1 minute (60 seconds) [see claim 1].  DeLuca recognizes that grown in defects (nuclei and precipitates) act as recombination centers or traps for electrons and holes in the crystalline solid, thereby decreasing the critical parameter for high-efficiency solar cells of minority carrier recombination lifetime [paragraph 0007].  DeLuca further recognizes that eliminating such defects increases the minority carrier lifetime in the silicon [paragraph 0007].  
However, DeLuca does not teach performing the high thermal treatment for 5 minutes or more and 30 minutes or less.  DeLuca is further silent to a homogeneous solid solution of oxygen precipitate nuclei being formed throughout the ingot wherein no spiral oxygen-induced defect patterns are observed when the homogeneous solution is formed, and to the high temperature thermal treatment being performed in a phosphoryl chloride or nitrogen atmosphere.
Okuda teaches a subjecting a substrate/wafer to a high temperature thermal treatment step at a temperature in a range of 1000 °C to 1350 °C for 1 to 1000 seconds such that a homogeneous solid solution of oxide precipitate nuclei is formed in the whole surface of the substrate/wafer (a solid solution state in which the oxygen precipitate nuclei or the oxygen precipitates are dissolved is maintained) thereby eliminating oxygen precipitate nuclei or oxygen precipitates [paragraphs 0019 and 0048]. Okuda further teaches that the high temperature thermal treatment may be performed in an oxygen atmosphere, a nitrogen mixed-gas containing oxygen (95% N2 and 5% O2) or an argon-mixed gas containing oxygen [paragraphs 0019, 0021-0022, 0051-0053 and 0074].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the high temperature thermal treatment of DeLuca to be performed for 1 to 1000 seconds, as in Okuda, in order to maintain a solid solution state in which the oxygen precipitate nuclei or the oxygen precipitates are dissolved/eliminated thereby avoiding a decrease in the minority carrier lifetime of the solar cell [Okuda, paragraph 0048; DeLuca, paragraph 0007].
The court has held that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of Amer. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) See MPEP 2144.05 (I).
Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to perform the high temperature treatment step in a nitrogen atmosphere because Okuda shows that an oxygen atmosphere and a nitrogen atmosphere were art-recognized equivalents at the time the invention was made [MPEP 2144.06].  Because Okuda teaches choosing from a finite number of identified, predictable atmospheres, one of ordinary skill in the art would have found obvious to pursue the known options with reasonable expectation of success [see MPEP 2143].  Since Okuda teaches that a nitrogen atmosphere leads to the anticipated success, such is not of innovation but of ordinary skill and common sense [see MPEP 2143].
Examiner notes that, as in DeLuca, Okuda also involves the rapid cooling in a short time (greater than 20 °C/sec) and therefore the oxygen precipitate nuclei or the oxygen precipitates do not precipitate again [DeLuca, paragraph 0021; Okuda, paragraphs 0048 and 0051].
Modified DeLuca does not teach subjecting the fabricated solar cell to an electroluminescence image test that can observe spiral oxygen-induced defect patterns.
Fuyuki teaches subjecting a fabricated silicon photovoltaic cell to an electroluminescence test that can detect/observe defect patterns which decrease the photoelectric conversion efficiency in order to evaluate the performance of the cell thereby improving the performance and reliability of the cell [paragraphs 0003-0004, 0177 and 0188].
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of modified DeLuca to comprise a step of subjecting the fabricated solar cell to an electroluminescence image test, as in Fuyuki, in order to detect/observe defect patterns which decrease the photoelectric conversion efficiency in order to evaluate the performance of the cell thereby improving the performance and reliability of the cell [Fuyuki, paragraphs 0003-0004, 0177 and 0188].
With regards to the limitation “wherein the conversion efficiency of the solar cell in which the spiral oxygen-induced defect patterns are not observed in the electroluminescence test is about 20% and the variation thereof is about 0.1% when the spiral oxygen-induced defect pattern is not observed”, it has been held that a "‘whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.’" Id. (quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)) [2111.04].
Further, because the method of modified DeLuca positively recites the claimed high temperature thermal treatment step and further teaches that the "grown in" nuclei and small oxygen precipitates are virtually eliminated by appropriate high-temperature thermal treatment [DeLuca, paragraph 0026; Okuda, paragraph 0048], the spiral-oxygen defects will not be observed.
Regarding claims 33, 36 and 39
Modified DeLuca teaches the method for manufacturing a substrate for a solar cell as set forth above, wherein the high temperature thermal treatment is performed for 5 minutes or more and 10 minutes or less (1 to 1000 seconds) [Okuda, paragraphs 0019 and 0048]. The court has held that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of Amer. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) See MPEP 2144.05 (I).
Claims 32, 35 and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0260989, DeLuca in view of US 2008/0124929, Okuda et al. and US 2009/0127448, Fuyuki as applied to claims 31, 33-34, 36-37 and 39 above, and further in view of US 2016/0013341, Chan et al.
Regarding claims 32, 35 and 38
Modified DeLuca teaches the method for manufacturing a substrate for a solar cell as set forth above, wherein the low temperature thermal treatment includes dopant diffusion (the low temperature thermal treatments include a dopant diffusion process), formation of a silicon oxide passivation film and a silicon nitride antireflection film, and electrode attachment treatment [DeLuca, paragraph 0024].
Modified DeLuca does an aluminum oxide passivation film.
Chan shows that aluminum oxide and silicon oxide were art-recognized equivalent dielectric materials for use in passivation layers [paragraph 0027].
Therefore, because these two dielectric materials were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute silicon oxide for aluminum oxide [MPEP 2144.06].
Because Chan teaches choosing from a finite number of identified, predictable dielectric materials, one of ordinary skill in the art would have found obvious to pursue the known options with reasonable expectation of success [see MPEP 2143].  Since Chan teaches that aluminum oxide leads to the anticipated success (passivation), said material is not of innovation but of ordinary skill and common sense [see MPEP 2143].
Claims 40-42 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0260989, DeLuca in view of US 2008/0124929, Okuda et al. and US 2009/0127448, Fuyuki.
Regarding claims 40-42
DeLuca teaches a method for manufacturing a substrate for a solar cell [paragraphs 0019 and 0024], comprising:
producing/preparing a silicon Czochralski single crystal ingot doped with a p-type dopant or an n-type dopant (the silicon ingot is grown according to a Czochralski process, wherein the melt can contain a p-type dopant or an n-type dopant to form a semiconductor of the desired conductivity) [paragraphs 0019 and 0024], the Czochralski single crystal ingot containing oxygen atoms of at least 12 ppm (greater than 10 ppm atomic) [paragraph 0026];
subjecting the Czochralski silicon single crystal ingot to a high temperature thermal treatment at a temperature of 1200°C or more (greater than 1150 °C) so as to dissolve oxygen precipitate nuclei (prior to the low temperature treatments for forming the photovoltaic structure, the silicon substrate is subjected to a high temperature thermal treatment at a temperature greater than 1150°C so as to dissolve oxygen precipitate nuclei) [paragraphs 0019, 0023-0024, and 0026];
preparing/slicing a silicon substrate from the Czochralski silicon crystal ingot (the single crustal silicon ingot is sliced into wafers) subjected to the high temperature thermal treatment [paragraph 0019]; and
subjecting the silicon substrate to low temperature thermal treatment at a temperature of 800°C or more and less than 1200°C so as to fabricate a solar cell (processing to form the photovoltaic structure is performed at temperatures of less than 1000°C) [Abstract, paragraphs 0024, claim 1]. 
DeLuca teaches performing the high temperature thermal treatment for 1 minute (60 seconds) [see claim 1].  DeLuca recognizes that grown in defects (nuclei and precipitates) act as recombination centers or traps for electrons and holes in the crystalline solid, thereby decreasing the critical parameter for high-efficiency solar cells of minority carrier recombination lifetime [paragraph 0007].  DeLuca further recognizes that eliminating such defects increases the minority carrier lifetime in the silicon [paragraph 0007].  
However, DeLuca does not teach performing the high thermal treatment for 5 minutes or more and 30 minutes or less, and to the high temperature thermal treatment being performed in a phosphoryl chloride or nitrogen atmosphere, wherein a homogeneous solid solution of oxide precipitate nuclei is formed throughout the silicon substrate wherein the silicon substrate is free from a spiral defect pattern of oxide precipitate nuclei, and wherein no spiral oxygen-induced defect patterns are observed when the homogeneous solution is formed.
Okuda teaches a subjecting a substrate/wafer to a high temperature thermal treatment step at a temperature in a range of 1000 °C to 1350 °C for 1 to 1000 seconds such that a homogeneous solid solution of oxide precipitate nuclei is formed in the whole surface of the substrate/wafer (a solid solution state in which the oxygen precipitate nuclei or the oxygen precipitates are dissolved is maintained) thereby eliminating oxygen precipitate nuclei or oxygen precipitates [paragraphs 0019 and 0048]. Okuda further teaches that the high temperature thermal treatment may be performed in an oxygen atmosphere, a nitrogen mixed-gas containing oxygen (95% N2 and 5% O2) or an argon-mixed gas containing oxygen [paragraphs 0019, 0021-0022, 0051-0053 and 0074].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the high temperature thermal treatment of DeLuca to be performed for 1 to 1000 seconds, as in Okuda, in order to maintain a solid solution state in which the oxygen precipitate nuclei or the oxygen precipitates are dissolved/eliminated thereby avoiding a decrease in the minority carrier lifetime of the solar cell [Okuda, paragraph 0048; DeLuca, paragraph 0007].
The court has held that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of Amer. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) See MPEP 2144.05 (I).
Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to perform the high temperature treatment step in a nitrogen atmosphere because Okuda shows that an oxygen atmosphere and a nitrogen atmosphere were art-recognized equivalents at the time the invention was made [MPEP 2144.06].  Because Okuda teaches choosing from a finite number of identified, predictable atmospheres, one of ordinary skill in the art would have found obvious to pursue the known options with reasonable expectation of success [see MPEP 2143].  Since Okuda teaches that a nitrogen atmosphere leads to the anticipated success, such is not of innovation but of ordinary skill and common sense [see MPEP 2143].
Examiner notes that, as in DeLuca, Okuda also involves the rapid cooling in a short time (greater than 20 °C/sec) and therefore the oxygen precipitate nuclei or the oxygen precipitates do not precipitate again [DeLuca, paragraph 0021; Okuda, paragraphs 0048 and 0051].
Modified DeLuca does not teach subjecting the fabricated solar cell to an electroluminescence image test that can observe spiral oxygen-induced defect patterns.
Fuyuki teaches subjecting a fabricated silicon photovoltaic cell to an electroluminescence test that can detect/observe defect patterns which decrease the photoelectric conversion efficiency in order to evaluate the performance of the cell thereby improving the performance and reliability of the cell [paragraphs 0003-0004, 0177 and 0188].
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of modified DeLuca to comprise a step of subjecting the fabricated solar cell to an electroluminescence image test, as in Fuyuki, in order to detect/observe defect patterns which decrease the photoelectric conversion efficiency in order to evaluate the performance of the cell thereby improving the performance and reliability of the cell [Fuyuki, paragraphs 0003-0004, 0177 and 0188].
With regards to the limitation “wherein the conversion efficiency of the solar cell in which spiral oxygen-induced defect patterns are not observed in the electroluminescence image test is about 20% and the variation thereof is about 0.1% when the spiral oxygen-induced defect pattern is not observed”, it has been held that a "‘whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.’" Id. (quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)) [2111.04].
Further, because the method of modified DeLuca positively recites the claimed high temperature thermal treatment step and further teaches that the "grown in" nuclei and small oxygen precipitates are virtually eliminated by appropriate high-temperature thermal treatment [DeLuca, paragraph 0026; Okuda, paragraph 0048], the spiral-oxygen defects will not be observed.

Response to Arguments
Applicant’s arguments, see Remarks Filed on 05/13/2022, have been considered but are not persuasive.
Applicant argues that DeLuca clearly fails to describe or suggest a high temperature heat treatment in a phosphoryl chloride or nitrogen atmosphere.
Applicant further argues that Okuda also performs a high temperature thermal treatment under an oxygen atmosphere. 
Examiner respectfully disagrees.  Okuda specifically teaches performing the high temperature treatment step in an environment containing 95% nitrogen and 5% oxygen [paragraphs 0052 and 0074].  Accordingly, Okuda teaches a nitrogen atmosphere. The claim does not preclude oxygen from being present in the atmosphere.  The transitional term “comprising”, which is synonymous with “including,” “containing,” or “characterized by,” is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See, e.g., > Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004) (“like the term ‘comprising,’ the terms ‘containing’ and ‘mixture’ are open-ended.”). < Invitrogen Corp. v. Biocrest Mfg., L.P., 327 F.3d 1364, 1368, 66 USPQ2d 1631, 1634 (Fed. Cir. 2003) (See MPEP 2111.03).
Applicant argues that when the high temperature thermal treatment is performed under an oxidizing-atmosphere, a process for removing oxide film formed on a surface is required; consequently, industrial loss is large. 
Applicant argues that one would not have been led by Okuda to have modified DeLuca in a manner that would have achieved the presently claimed subject matter, Okuda failing to describe a high temperature process that would have achieved the same results as recited in the present claims.
Examiner respectfully disagrees.  Applicant’s arguments are not commensurate with the rejection.  Okuda was cited for its teaching regarding the solid solution formed during a high temperature thermal treatment step.  It is noted that Further, one of ordinary skill would appreciate that removing surface oxide layers is routinely performed in the art as evidenced by US 2013/0284259, Jin et al. (see paragraph [0118]).  Additionally, DeLuca teaches an etching process adapted to remove surface layers from the substrate [paragraphs 0034-0035, 0042 and 0137-0138].  
The claim does not preclude the presence of additional steps (i.e., surface layer removal).  The transitional term “comprising”, which is synonymous with “including,” “containing,” or “characterized by,” is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See, e.g.,  > Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004) (“like the term ‘comprising,’ the terms ‘containing’ and ‘mixture’ are open-ended.”). < Invitrogen Corp. v. Biocrest Mfg., L.P., 327 F.3d 1364, 1368, 66 USPQ2d 1631, 1634 (Fed. Cir. 2003) (See MPEP 2111.03).
Applicant’s arguments with regards to Geerligs are moot as it no longer applies to the rejection.
Applicant argues that DeLuca merely proposes a "wish" to remove small oxygen precipitates by impractical short-time high temperature treatment, and this is not completed industrially or technically. 
Applicant argues that [t]his is confirmed in the June 11, 2021 Rule 132 Declaration by Dr. Hiroyuki Otsuka, including Fig. 5(B) therein, detailing why "the spiral pattern cannot be removed" in a high temperature treatment under 1200°C for 1 minute as taught by DeLuca. 
Examiner respectfully disagrees. DeLuca specifically teaches that grown in defects (nuclei and precipitates) act as recombination centers or traps for electrons and holes in the crystalline solid, thereby decreasing the critical parameter for high-efficiency solar cells of minority carrier recombination lifetime [paragraph 0007].  DeLuca further teaches that eliminating such defects by dissolving any oxygen nuclei and/or precipitate into the crystalline lattice (i.e., solid solution which is a term of art) increases the minority carrier lifetime in the silicon [paragraphs 0007, 0014 and 0026].  Accordingly, one would have found obvious to eliminate such defects in order to avoid any decrease in the minority carrier lifetime of the solar cell. 
When the reference relied on expressly anticipates or makes obvious all of the elements of the claimed invention, the reference is presumed to be operable. Once such a reference is found, the burden is on applicant to provide facts rebutting the presumption of operability. In re Sasse, 629 F.2d 675, 207 USPQ 107 (CCPA 1980). See also MPEP § 716.07.
The facts presented by Applicant are not evidenced of inoperability when considering the rejection as a whole.  One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
DeLuca involves rapidly cooling after the annealing treatment [paragraphs 0019 and 0031]. The showings do not consider such rapid cooling. DeLuca teaches that annealing in a rapid thermal processing (RTP) chamber that operate with cold walls so that after the anneal the wafer temperature quickly drops if the radiant lamps are completely turned off is effective in dissolving into the silicon lattice any oxygen which is in the nuclei and precipitates [paragraphs 0019, 0021 and 0026].
Further, Applicant’s own disclosure is evidence that the oxygen nuclei does dissolve by short anneal times (“...subjecting a silicon single crystal ingot or a silicon substrate to high temperature thermal treatment at a temperature of 1200C. or more for 30 seconds or more...”).  The fact that applicant has narrowed the claimed range (which previously included 30 seconds or more to dissolve said oxygen nuclei and precipitates) does not preclude the teachings of the prior art i.e., annealing at a temperature of 1200 C for several tens of seconds effectively eliminates/dissolves the “grown-in” nuclei and small oxygen precipitates throughout the silicon wafer by appropriate high-temperature thermal treatment of the wafer before the processing of the wafer into the one or more photovoltaic devices (the low temperature thermal treatment) [paragraphs 0019, 0023 and 0026].
An affidavit or declaration under 37 CFR 1.132 must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness. In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979). In the instant case, there is no showing in the attached Rule 132 Declaration that RTP chambers as disclosed in DeLuca are not capable of dissolving the oxide nuclei and/or precipitates. The showings involve annealing in a horizontal furnace tube wherein “each annealing temperature is fixed and the temperature of the furnace is not raised nor lowered after the quartz boat is inserted into the tube”. The method of DeLuca involves rapid cooling after the annealing such that the oxygen defects are dissolved into the silicon lattice.
Applicant argues that Okuda enables to use the "by-product wafer” of "SOI" for multiple times, which is completely unrelated to the field of "solar cells”. 
Applicant further argues that Okuda refers to "solid solution of oxygen precipitate nuclei"; however, the solution is used for decreasing "HF(hydrofluoric) defects" that turns into "piercing defect" as explained in Fig. 5 of Okuda. 
Examiner respectfully disagrees.  The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  Fig. 5 disclosed in Okuda is directed to a description of related art in which the points in which oxygen precipitate nuclei exist become piercing defects (see paragraph [0009] of Okuda).  Applicant’s arguments are not commensurate with the rejection.  Fig. 5 is not the invention of Okuda.  As opposed to Fig. 5, Okuda provides a process in which the oxygen precipitate nuclei, which may become piercing defects depending on the size, are dissolved thereby also removing the possibility of HF defects in the case that a natural oxide layer on the surface is subjected to an HF cleaning.  However, regardless of whether a HF cleaning step is performed or not, Okuda specifically teaches that enabling the substrate to be in a solid solution state prevents the re-precipitation of oxygen precipitates/nuclei which, as disclosed in DeLuca, are known to decrease the critical parameter for high-efficiency solar cells of minority carrier recombination lifetime. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, in view of the teachings disclosed both in Okuda and DeLuca, one of ordinary skill would have found obvious to dissolve the oxygen precipitate nuclei such that a solid solution is formed throughout in order to prevent the re-precipitation of the oxygen precipitate nuclei thereby increasing the minority carrier recombination lifetime of the cell. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 6,294,726, Hässler et al. teaches influencing the form in which oxygen is present in the silicon by heating at a temperature of from 500°C to 1250°C for at a period of one minute to ten hours such at least 25% of the total oxygen present is in the form of silicon/oxygen precipitations, while the remaining oxygen is dispersed as interstitial (dissolved) oxygen in the silicon [Col. 3, lines 9-23].
US 2015/0017747, Lam et al. teaches forming a PSG layer as a dopant supply source material by subjecting the semiconductor substrate to POCl3 at elevated temperatures [paragraphs 0019 and 0023].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAYLA GONZALEZ RAMOS whose telephone number is (571)272-5054. The examiner can normally be reached Monday - Thursday, 9:00-5:00 - EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303)297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAYLA GONZALEZ RAMOS/Primary Examiner, Art Unit 1721